WHEAT, Acting Associate J.ustiee
(dissenting) .
I find myself unable to .agree. In my opinion there is nothing in the statutes which prevents a taxpayer from paying the amount of a deficiency assessed against him at any time, even though he has pending a claim for refund of an overassessment. In the present case, the deficiency had been assessed and affirmed by the Board of Tax Appeals. To say that the deficiency was not then “due,” that' something remained to be done before it became due, and that the statute did not permit 'the taxpayer to pay it forthwith and get credit therefor, seems to me to put upon the statute an interpretation so unreasonable that we should not adopt it unless the words used unmistakably compel it. To hold, as did the Commissioner, that a payment thus made was not to be treated as payment of the deficiency, but, on the contrary, as the creation of a new overpayment, rejects the realities of the situation in favor of a theory fanciful in the extreme. Our decision in McCarl v. U. S. ex rel. Leland, 59 App. D. C. 362, 42 F.(2d) 346, does not require us so to hold. In that ease, the claim was made that the taxpayer, by prosecuting an appeal to the Board of Tax Appeals from the Commissioner’s deficiency assessment, might exact from the government an immediate refund of the overassessment, although it might finally be determined that at the time of the overpayment there was due the government more than the amount of the overassessment. Rejecting that contention the court said (page 347 of 42 F.(2d): “In our view it was the intent of Congress in the enactment of section 284 to require immediate refund of over-payments only in the event of a net balance in favor of the taxpayer. Any other interpretation would permit the taxpayer, through the medium of an appeal from the Commissioner’s determination of a deficiency, to exact from the government interest when the net balance was against him. Such a result would be inequitable and inconsistent with the obvious purpose of the statute.”
I can readily see why the government should not be required to refund overpayments while deficiencies remain unpaid. That, however, is quite different from refusing to allow the payment "of a deficiency, if the taxpayer chooses to make it, while his claim for refund remains unpaid. That interpretation • would permit the government, through delay in passing upon the claim for refund, to exact from the taxpayer'interest upon a deficiency which he was ready and willing to pay. I think the judgment should be affirmed.